Citation Nr: 0941065	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk




INTRODUCTION

The Veteran had active service from December 1965 until June 
1970.  He is in receipt of the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2008 and a March 2008 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  Hearing loss and tinnitus were not demonstrated until 
many years following separation from active service; the 
weight of the competent and credible evidence does not show 
that the Veteran's currently diagnosed hearing loss and 
tinnitus are causally related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  Accordingly, no further development is required with 
respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Veteran was afforded a VA audiologic 
examination in January 2008.  The examiner offered an opinion 
with respect to the hearing loss claim.  However, no opinion 
was provided with respect to the Veteran's tinnitus.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for tinnitus.  Moreover, the 
post-service evidence does not indicate any current 
complaints or treatment referable to tinnitus until several 
decades following separation.  Furthermore, the record 
contains no competent evidence suggesting a causal 
relationship between the current disability and active 
service.  Moreover, as will be discussed in more detail in 
the analysis that follows, the Veteran's own statements of 
continuous symptomatology are not found to be persuasive and 
thus do not serve as a basis for finding that an examination 
is necessary here.  For all of these reasons, the evidence 
does not indicate that the claimed disability may be related 
to active service such as to require an examination, even 
under the low threshold of McLendon.

DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic disease of 
the nervous system, to include sensorineural hearing loss, is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of hearing loss within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, it is noted that 38 C.F.R. § 3.385 defines when 
impaired hearing will be considered a "disability" for the 
purposes of applying the laws administered by VA.  The 
regulations provide that hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

In the present case, the Veteran contends that his current 
hearing loss and tinnitus are causally related to his active 
service.  In his November 2007 application, the Veteran 
contended that he was exposed to many loud noises during his 
service for the Marine Corps.  The Veteran stated that during 
service he was exposed to noise from small fire arms and 155 
mm Howitzers, without ear protection.  He further explained 
in his notice of disagreement that he was exposed to extreme 
amounts of ear-damaging noise during combat.  The Veteran 
further reported that as commander during combat he had to 
stay in contact with higher command, without ear protection.

Based on all of the above, the Board concludes that the 
Veteran was exposed to noise during active service.  Indeed, 
his contentions of noise exposure are deemed credible and 
appear consistent with the circumstances of his service, as 
indicated in official military records.  See 38 U.S.C.A. § 
1154(a).  Moreover, the Board acknowledges his receipt of the 
Combat Action Ribbon.  Thus, his in-service contentions are 
further accepted under the provisions of 38 U.S.C.A. 
§ 1154(b).

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently-diagnosed hearing loss is causally related to such 
exposure.  To this end, the medical evidence of record has 
been reviewed, and will be discussed in pertinent part below.

The service treatment records are silent as to any complaints 
of hearing loss or tinnitus.  Moreover, whispered voice 
testing performed at his enlistment and separation 
examinations showed clinically normal results.  An in-service 
examination in October 1965 indicated a 15/15 whispered voice 
finding.  Furthermore, test results from his separation 
examination in May 1970 also indicated normal whispered voice 
findings.  The Veteran also denied any ear trouble in reports 
of medical history completed in conjunction with those 
examinations

Following separation from active service, there is no showing 
of complaints or treatment for hearing loss until September 
2003.  Furthermore, a VA audiometric testing conducted in 
January 2008 showed impaired hearing for VA compensation 
purposes under 38 C.F.R. § 3.385 for both ears.  The 
examination also indicated tinnitus.

Thus, the evidence establishes current bilateral hearing loss 
disability.  Moreover, current tinnitus is also established.  
However, the record does not support a grant of service 
connection for either disability.  Indeed, following 
separation from service in June 1970, there is no 
documentation of hearing loss and tinnitus until September 
2003, over three decades later.  In this regard, evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

In the present case, the hearing loss disability at issue is 
found to be capable of lay observation and thus the Veteran's 
statements of such symptoms constitute competent evidence.  
The Board must now consider the credibility of such evidence.  
The Veteran stated that he had hearing loss in service and 
since that time.  However, the Veteran's separation 
examination in May 1970 showed objectively normal findings.  
The whispered voice test resulted in a 15/15 finding for both 
ears, which is considered normal.  At that time he also 
denied having or having had hearing loss or ear trouble.  
Moreover, the post-service record fails to demonstrate any 
manifestations of hearing loss until many years after 
separation from active service, nor did he make any claim for 
benefits for these disorders prior to 2007.  In light of 
these factors, the Veteran's current statements to the effect 
that he has experienced continuous symptomatology since 
active service, while competent, are not deemed to be 
credible.  Accordingly, continuity of symptomatology is not 
established by either the clinical evidence or the Veteran's 
own statements.  Moreover, no medical evidence of record 
causally relates the current hearing loss and tinnitus to 
active service, as will be discussed further below.

In a January 2008 VA examination, the examiner opined that 
the Veteran's current hearing loss is less likely than not 
related to his active duty noise exposure.  The examiner 
reported that the Veteran had mild sloping to moderate 
sensorineural hearing loss bilaterally.  Additionally, she 
stated that the Veteran has excellent speech recognition 
bilaterally.  The examiner's opinion was based on the fact 
that the Veteran had normal hearing found at the time of 
separation from active duty, and was further based on his 
civilian exposure to noise.  The opinion was provided 
following a review of the claims file and was accompanied by 
a clear rationale.  For these reasons, it is found to be 
highly probative.  Moreover, no other competent evidence of 
record refutes this opinion.     

The Veteran himself believes that his current bilateral 
hearing loss and tinnitus are causally related to active 
service.  However, while able to report observable symptoms 
as discussed earlier, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to the complex and specialized question 
of medical causation.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  As such, his lay opinion does not 
constitute competent medical evidence on this point and 
consequently lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, despite the Veteran's in-service noise 
exposure, the evidence of record does not support the 
conclusion that his current hearing loss and tinnitus are 
causally related to such exposure.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


					(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


